EXHIBIT A Agreement of Joint Filing The undersigned hereby agree that they are filing jointly pursuant to Rule 13d-1 of the Act the statement dated February 11, 2013 containing the information required by Schedule 13G, for the securities of E2open, Inc., held by Crosspoint Venture Partners 2000, LP, and Crosspoint Venture Partners 2000 Q, LP, each a Delaware limited partnership, and with respect to the general partners, such other holdings as may be reported therein. JOHN B. MUMFORD Date:February 11, 2013 By: /s/John B. Mumford Name: John B. Mumford CROSSPOINT VENTURE PARTNERS 2000, LP, A DELAWARE LIMITED PARTNERSHIP CROSSPOINT VENTURE PARTNERS 2000 Q, LP, A DELAWARE LIMITED PARTNERSHIP By:Crosspoint Associates 2000, LLC, a Delaware Limited Liability Company, its General Partner By: /s/John B. Mumford Name: John B. Mumford Title: Managing Member CROSSPOINT ASSOCIATES 2000, LLC, A DELAWARE LIMITED LIABILITY COMPANY By: /s/John B. Mumford Name: John B. Mumford Title: Managing Member
